ORDER

PER CURIAM.
AND NOW, this 4th day of April, 2012, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all remaining issues. The issues, as stated by Petitioner, are:
(1) Whether the Superior Court erred in affirming the trial court’s imposition of a mandatory minimum given a failure to notify the Defendant/Appellant of the applicability of said mandatory minimum sentence pursuant to 42 Pa.C.S.A. § 9718.2(d)?
(2) Whether notice of the applicability of Section 9718.2 from defense counsel can satisfy Subsection 9718.2(d)’s notice requirement without violating attorney/client privilege and defense counsel’s duty to provide zealous representation?